Title: From John Adams to Louisa Catherine Johnson Adams, 7 February 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo February 7th. 1821

My thanks are due to you, for your kind favour of the 27th. of January—I am sorry to hear that you have been so seriously indisposed—I have been myself confined to my House since the 18th. of December, thirty odd days in punctual attendance in Convention; And almost as many luxurious dinners in the best of Company in the World—And as many Visits to Widows, as if I was looking out for another Wife, raised my spirits above my strength—and made me so very sick that it is a wonder, that I had not suffered the fate of Voltaire after his last visit to Paris, and Coronation, of the nine muses—I have however recovered all, but my strength—
I want to hear from Mr Randolph my old friend you know; who has honored me for twenty years with so many beautiful figures of his rhetoric, that my ambition craves a few more—by all that I can learn, he has totally neglected me the last session—I am fearful least he should do so in this,—a few sprigs of laurel more from his honourable hand, would be very acceptable—
You mention nothing of your Sons, and we have heard very little from them since they left us—
The public in this quarter, are waiting with some impatience for the Secretary of States reports, upon weights, and Census
 I forgot to tell you, as you desired, that I voted for Mr Monroe and Mr Tomkins, and very much regreted that any of my Colleagues in our Electoral College voted for any other than Mr Tomkins for Vice President—though I very well know the merit of Mr Stockton—The public have lamented the death of your friend, and Pupil, Mr Gallisson, as deeply as any young Man I ever remember—
We go on here in the usual way—I am your affectionate Father
John Adams